

AMENDMENT No. 5 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 5 TO EMPLOYMENT AGREEMENT (“Amendment No. 5”), is entered
into as of April 1, 2019, by and between Third Point Reinsurance Ltd., a Bermuda
company (the “Company”), and Manoj K. Gupta (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of March 26, 2012, an Amendment No. 1 to Employment Agreement
dated as of February 26, 2015, an Amendment No. 2 to Employment Agreement dated
as of April 1, 2016, an Amendment No. 3 to Employment Agreement dated as of
March 1, 2017 and an Amendment No. 4 to Employment Agreement dated as of August
3, 2017 (collectively, the “Employment Agreement”); and
WHEREAS, the parties hereto wish to reflect the revised Base Salary of the
Executive with effect from April 1, 2019; and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 5 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.Section 2 (a) Duties of the Employment Agreement shall be amended to read in
its entirety as follows:
“2. Extent of Employment.
(a) Duties. During the Employment Term, and from and after August 3, 2017, the
Executive shall continue to serve as President of TPRe USA. In addition, the
Executive shall continue to serve as the Company’s Head of Investor Relations,
in such capacity reporting to the Chief Executive Officer of the Company. In
each function, the Executive shall perform such duties, services, and
responsibilities on behalf of TPRe USA and the Company, respectively, consistent
with such positions as may be reasonably assigned to the Executive from time to
time.”
2.Section 3(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“3. Compensation and Benefits.
(a)Base Salary. During the Employment Term, in full consideration of the
performance by the Executive of the Executive’s obligations hereunder (including
any services as an officer, director, employee, or member of any committee of
any affiliate of the Company, or otherwise on behalf of the Company), the
Executive shall receive from the Company a base salary (the “Base Salary”) at an
annual rate of $550,000 per year, payable in accordance with the normal payroll
practices of the Company then in effect.”
3.    The parties hereto agree that except as specifically set forth in this
Amendment No. 5, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.




[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 5 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By: /s/ J. Robert Bredahl
_____________________________________
    Name: J. Robert Bredahl
    Title: President & Chief Executive Officer




By: /s/ Christopher S. Coleman
_____________________________________
    Name: Christopher S. Coleman
Title: Chief Financial Officer




EXECUTIVE


/s/    Manoj K. Gupta
________________________________________
Manoj K. Gupta









